



EXHIBIT 10.5


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of July 14, 2016, between and between GGT TRG GRAND LAKES TX, LLC, a Delaware
limited liability company ("Seller"), and LLOYD JONES CAPITAL LLC, a Florida
limited liability company ("Purchaser").
WHEREAS, Purchaser and Seller have entered into that certain Purchase and Sale
Agreement, dated as of June 30, 2016 (the "Agreement"); and
WHEREAS, Purchaser and Seller have agreed to modify the Agreement as set forth
below.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Purchaser and Seller hereby agree to amend the
Agreement as follows:
1. Study Period. The Study Period shall expire at 5:00 p.m. (Central time) on
July 22, 2016.
2. Closing Date. Section 9.1 of the Agreement is amended by deleting "fifteen
(15) days" and replacing it with "eight (8) days."
3     Full Force and Effect. The Agreement shall remain in full force and
effect, binding on the parties and unmodified except as expressly provided
herein.
4. Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meaning assigned to such terms in the Agreement.
5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original and all of which, taken together, will
constitute one instrument. Purchaser and Seller may execute different
counterparts of this Amendment and, if they do so, the signature pages from the
different counterparts may be combined to provide one integrated document.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


















1

--------------------------------------------------------------------------------





SELLER:


GGT TRG GRAND LAKES TX, LLC, a Delaware limited liability company


By:    TRG Grand Corner, L.P., a Delaware limited partnership, its operating
member


By:    TRG – Grand Corner GP, LLC, a Delaware limited liability company, its
general partner




By:    /s/ S. Joseph Barrett
Name: S. Joseph Barrett
Title: Vice President


PURCHASER:


LLOYD JONES CAPITAL LLC, a Florida limited liability company






By:    /s/ Christopher Finlay
Name: Christopher Finlay
Title: Managing Member






2